Exhibit 10.13

 

NON-QUALIFIED STOCK OPTION AGREEMENT

 

METABOLIX, INC.

 

Metabolix, Inc. (the “Company”) hereby grants to Joseph Shaulson (the
“Optionee”), an option (this “Stock Option”) to purchase on or prior to
December 19, 2023 (the “Expiration Date”) up to 1,150,000 shares (the “Option
Shares”) of Common Stock, par value $0.01 per share, of the Company (the
“Stock”), at an exercise price equal to $1.33 per share (subject to appropriate
adjustment in the event of any stock split, stock dividend, combination or other
similar recapitalization with respect to the Stock), subject to the terms and
conditions set forth herein. This Stock Option is not intended to be an
“incentive stock option” under Section 422 of the Internal Revenue Code of 1986,
as amended.

 

1.                                      Defined Terms.  The following terms
shall be defined as set forth below:

 

(a)                                 “Agreement Term” has the meaning ascribed to
it in the Employment Agreement.

 

(b)                                 “Disability” has the meaning ascribed to it
in the Employment Agreement.

 

(c)                                  “Cause” has the meaning ascribed to it in
the Employment Agreement.

 

(d)                                 “Change of Control” has the meaning ascribed
to it in the Employment Agreement.

 

(e)                                  “Committee” shall mean the compensation
committee of the Board of Directors of the Company or a similar committee
performing the functions of the compensation committee and which is comprised of
not less than two non-employee directors who are independent.

 

(f)                                   “Employment Agreement” shall mean the
Employment Agreement dated as of December 19, 2013 by and between the Company
and the Optionee.

 

(g)                                  “Fair Market Value” of Stock on any given
date means the fair market value of the Stock determined in good faith by the
Committee; provided, however, that if the Stock is admitted to quotation on the
National Association of Securities Dealers Automated Quotation System
(“NASDAQ”), NASDAQ National System or a national securities exchange, the
determination shall be made by reference to market quotations.  If there are no
market quotations for such date, the determination shall be made by reference to
the last date preceding such date for which there are market quotations.

 

(h)                                 “Good Reason” has the meaning ascribed to it
in the Employment Agreement.

 

(i)                                     “Termination Date” has the meaning
ascribed to it in the Employment Agreement.

 

2.                                      Exercisability Schedule.  No portion of
this Stock Option may be exercised until such portion shall have become
exercisable.  Except as set forth below, and subject to the discretion of the
Committee to accelerate the exercisability schedule hereunder, this Stock Option
shall vest and become exercisable with respect to the Option Shares as follows: 
twenty-five percent (25%) of the Option Shares shall vest and become exercisable
on January 2, 2016, twenty-five percent (25%) of the Option Shares shall vest
and become exercisable on January 2, 2017, and the remaining fifty percent (50%)
of the Option Shares shall vest and become exercisable on January 2, 2018,
provided that, except as otherwise set forth in Section 4 below, the Optionee
remains an employee of the Company on the respective vesting date.  In the

 

--------------------------------------------------------------------------------


 

event of a Change of Control, all outstanding unvested Option Shares shall
immediately become fully vested and exercisable.  Once exercisable, this Stock
Option shall continue to be exercisable at any time or times prior to the close
of business on the Expiration Date, subject to the provisions hereof.

 

3.                                      Manner of Exercise.

 

(a)                                 The Optionee may exercise this Stock Option
only in the following manner:  from time to time on or prior to the Expiration
Date or earlier termination of this Stock Option as provided herein, the
Optionee may give written notice to the Company of his or her election to
purchase some or all of the Option Shares purchasable at the time of such
notice.  This notice shall specify the number of Option Shares to be purchased.

 

Payment of the exercise price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Committee; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee
(including a portion of the Option Shares subject to the exercise) and are not
then subject to any restrictions under any Company plan; (iii) at the discretion
of the Committee, in accordance with a cashless exercise program established
with a securities brokerage firm and approved by the Committee, provided that in
the event the Optionee chooses to pay the option purchase price as so provided,
the Optionee and the broker shall comply with such procedures and enter into
such agreements of indemnity and other agreements as the Committee shall
prescribe as a condition of such payment procedure; or (iv) a combination of
(i), (ii) and (iii) above.  Payment instruments will be received subject to
collection.

 

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon the Company’s receipt of full
payment for the Option Shares, as set forth above. In the event the Optionee
chooses to pay the exercise price with beneficially-owned shares of Stock
through the attestation method, the number of shares of Stock transferred to the
Optionee upon such exercise of this Stock Option shall be net of the shares
attested to.  In the event that the Company establishes, for itself or using the
services of a third party, an automated system for the exercise of Stock
Options, such as a system using an internet website or interactive voice
response, then the paperless exercise of Stock Options may be permitted through
the use of such an automated system.

 

(b)                                 The shares of Stock purchased upon exercise
of this Stock Option shall be transferred to the Optionee on the records of the
Company or of the transfer agent upon (i) compliance with the requirements
hereof (including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the Optionee) and (ii) receipt by the
Company of the full exercise price for such shares of Stock.

 

(c)                                  The minimum number of shares with respect
to which this Stock Option may be exercised at any one time shall be 100 shares,
unless the number of shares with respect to which this Stock Option is being
exercised is the total number of shares subject to exercise under this Stock
Option at the time.

 

(d)                                 Notwithstanding any other provision hereof,
no portion of this Stock Option shall be exercisable after the Expiration Date
hereof.

 

4.                                      Termination of Employment.  If the
Optionee’s employment with the Company is terminated, the period within which to
exercise this Stock Option may be subject to earlier termination as set forth
below.

 

2

--------------------------------------------------------------------------------


 

(a)                                 Termination Due to Non-Renewal of Employment
Agreement.  If the Company chooses not to renew the Employment Agreement and the
Optionee’s employment terminates upon or promptly after the expiration of the
Agreement Term due to such non-renewal, then regardless of such termination and
regardless of any terms of this Stock Option to the contrary: (i) the vesting of
all unvested Option Shares shall continue as scheduled and (ii) the exercise
period for all Option Shares shall be extended to the later of the one-year
anniversary of the expiration of the Agreement Term and the one-year anniversary
of the applicable vesting date of the Option Shares (but in no event later than
the Expiration Date); provided, however, that the Optionee executes a release of
claims in accordance with the terms of the Employment Agreement and does not
revoke such release of claims.

 

(b)                                 Termination Due to Death or Disability.  If
the Optionee’s employment terminates by reason of the Optionee’s death or
Disability, regardless of such termination and regardless of any terms of this
Stock Option to the contrary, the (i) vesting of all unvested Options Shares
shall continue as scheduled and (ii) the exercise period for the Option Shares
shall be extended to the later of the one-year anniversary of the Termination
Date or the one-year anniversary of the applicable vesting date (but in no event
later than the Expiration Date.

 

(c)                                  Termination Without Cause or for Good
Reason.  If the Optionee’s employment is terminated by the Company without Cause
or by the Optionee for Good Reason, then regardless of such termination and
regardless of any terms of this Stock Option to the contrary, (i) the vesting of
all unvested Option Shares shall continue as scheduled and (ii) the exercise
period for all Option Shares shall be extended to the later of the one-year
anniversary of the expiration of the Agreement Term and the one-year anniversary
of the applicable vesting date of the Option Shares (but in no event later than
the Expiration Date); provided, however, that the Optionee executes a release of
claims in accordance with the terms of the Employment Agreement and does not
revoke such release of claims.

 

(d)                                 Termination for Cause.  If the Optionee’s
employment terminates for Cause, any unvested portion of this Stock Option
outstanding on such date shall terminate immediately and be of no further force
and effect. Any vested portion of this Stock Option as of the date of
termination may be exercised for a period of three months from the date of
termination or until the Expiration Date, if earlier.

 

(e)                                  Other Termination.  If the Optionee’s
employment terminates for any reason other than as set forth above, any portion
of this Stock Option outstanding on such date may be exercised, to the extent
exercisable on the date of termination, for a period of three months from the
date of termination or until the Expiration Date, if earlier.  Any portion of
this Stock Option that is not exercisable on the date of termination shall
terminate immediately and be of no further force or effect.

 

5.                                      Powers of the Committee.  The Committee
shall have the power and authority to (i) accelerate at any time the
exercisability or vesting of all or any portion of this Stock Option and (ii) 
extend at any time the period in which this Stock Option may be exercised, but
not beyond the Expiration Date.

 

6.                                      Transferability.  This Agreement is
personal to the Optionee, is non-assignable and is not transferable in any
manner, by operation of law or otherwise, other than by will or the laws of
descent and distribution.  This Stock Option is exercisable, during the
Optionee’s lifetime, only by the Optionee, and thereafter, only by the
Optionee’s legal representative or legatee.

 

7.                                      Tax Withholding.  The Optionee shall,
not later than the date as of which the exercise of this Stock Option becomes a
taxable event for Federal income tax purposes, pay to the Company or make
arrangements satisfactory to the Committee for payment of any Federal, state,
and local taxes required by

 

3

--------------------------------------------------------------------------------


 

law to be withheld on account of such taxable event.  The Optionee may elect to
have the minimum required tax withholding obligation satisfied, in whole or in
part, by (i) authorizing the Company to withhold from shares of Stock to be
issued, or (ii) transferring to the Company, a number of shares of Stock with an
aggregate Fair Market Value that would satisfy the minimum withholding amount
due.  The Company and its Subsidiaries shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the Optionee.

 

8.                                      Data Privacy Consent.  In order to
administer this Stock Option and to implement or structure future equity grants,
the Company, its subsidiaries and affiliates and certain agents thereof
(together, the “Relevant Companies”) may process any and all personal or
professional data, including but not limited to Social Security or other
identification number, home address and telephone number, date of birth and
other information that is necessary or desirable for the administration of this
Stock Option (the “Relevant Information”).  By accepting this Stock Option, the
Optionee (i) authorizes the Company to collect, process, register and transfer
to the Relevant Companies all Relevant Information; (ii) waives any privacy
rights the Optionee may have with respect to the Relevant Information;
(iii) authorizes the Relevant Companies to store and transmit such information
in electronic form; and (iv) authorizes the transfer of the Relevant Information
to any jurisdiction in which the Relevant Companies consider appropriate.  The
Optionee shall have access to, and the right to change, the Relevant
Information.  Relevant Information will only be used in accordance with
applicable law.

 

9.                                      Integration.  This Agreement and the
Employment Agreement constitute the entire agreement between the parties with
respect to this Stock Option and supersede all prior agreements and discussions
between the parties concerning such subject matter. In the event of any
inconsistency between this Agreement and the Employment Agreement, the terms of
the Employment Agreement shall prevail.

 

10.                               No Obligation to Continue Employment.  Neither
the Company nor any Subsidiary is obligated by or as a result of this Agreement
to continue the Optionee in employment and this Agreement shall not interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Optionee at any time.

 

11.                               Notices.  Notices hereunder shall be mailed or
delivered to the Company at its principal place of business and shall be mailed
or delivered to the Optionee at the address on file with the Company or, in
either case, at such other address as one party may subsequently furnish to the
other party in writing.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this agreement effective as
of December 19, 2013.

 

 

 

METABOLIX, INC.

 

 

 

 

 

By:

 /s/ Joseph D. Hill

 

Name:

Joseph D. Hill

 

Title:

CFO

 

 

ACCEPTED AND APPROVED:

 

 

/s/ Joseph Shaulson

 

Joseph Shaulson

 

 

--------------------------------------------------------------------------------